 



Exhibit 10.19
McKESSON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
2005 STOCK PLAN
     The Board of Directors of McKesson Corporation has approved a grant to you
(the “Grantee”)                                          (        ) Restricted
Stock Units (“RSUs”) pursuant to the McKesson Corporation 2005 Stock Plan (the
“Plan”), as described below.

         
Grantee Name:
       
Grantee Address:
 
 
   
 
       
Number of RSUs granted:
       
 
       
Date of Grant:
       
 
       
Vesting Date:
       
 
       
Expiration Date:
       
 
       

    Vesting Schedule: Provided you continue to provide services to the Company
or any subsidiary or parent of the Company through the vesting date, the RSUs
will become ___ vested on                      and remaining
                     vested on                     .       Additional Terms: ¨
If this boxed is checked, the additional terms and conditions set forth on
Attachment 1 hereto (which must be executed by the Company and the Grantee) are
applicable and are incorporated herein by reference. (No document need be
attached as Attachment 1 if the box is not checked.)       By their signatures
below, the Company and the Grantee agree that the RSUs are granted under and
governed by this Restricted Stock Unit Agreement and by the provisions of the
Plan and the Statement of Terms and Conditions attached hereto. The Plan and the
Statement of Terms and Conditions are incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan or in the Statement of Terms and Conditions, as applicable. The Grantee
acknowledges receipt of a copy of the Plan, the Statement of Terms and
Conditions and the Plan Prospectus, represents that the Grantee has carefully
read and is familiar with their provisions, and hereby accepts the RSUs subject
to all of their terms and conditions. The Grantee acknowledges that there may be
adverse tax consequences upon settlement of the RSUs or disposition of the
shares, if any, received in connection therewith and that Grantee should consult
a tax adviser prior to such settlement or disposition.       Please sign your
name in the space provided below on this Restricted Stock Unit Agreement and
return an executed copy to Evelyn Shaffer, Stock Administrator, McKesson
Corporation, One Post Street, Suite 3300, San Francisco, CA 94104.

              McKesson Corporation       Grantee
 
           
By:
  /s/ John H. Hammergren    
 
                 Date:
 
               John H. Hammergren            Chairman, President and Chief
Executive Officer    

Attachments:

  •   2005 Stock Plan     •   Statement of Terms and Conditions Applicable to
Restricted Stock Units Granted Under the 2005 Stock Plan.     •   Prospectus    
•   Withholding Election for Restricted Stock Units

 